            Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 1 of 27



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                     Holding a Criminal Term
                                 Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA                         :       CRIMINAL NO.
                                                 :
                                                 :       VIOLATIONS:
                                                 :
                                                 :       18 U.S.C. § 794(c) (Conspiracy to Deliver
                                                 :       National Defense Information to
              v.                                 :       Representatives of a Foreign Government)
                                                 :       (Count One)
                                                 :
                                                 :       18 U.S.C. § 794(a) (Delivering National
                                                 :       Defense Information to Representatives
MONICA ELFRIEDE WITT,                            :       of a Foreign Government)
also known as “Fatemah Zahra,”                   :       (Counts Two & Three)
also known as “Narges WITT,”                     :
                                                 :       18 U.S.C. §§ 371, 1030 (Conspiracy to
MOJTABA MASOUMPOUR,                              :       Commit Computer Intrusion)
                                                 :       (Count Four)
BEHZAD MESRI,                                    :
                                                 :       18 U.S.C. § 1030 (Computer Intrusion)
HOSSEIN PARVAR, and                              :       (Counts Five & Six)
                                                 :
MOHAMAD PARYAR,                                  :       18 U.S.C. § 1028A (Aggravated Identity
                                                 :       Theft) (Count Seven)
                                                 :
                       Defendants.               :       18 U.S.C. § 2 (Aiding and Abetting)

                                          INDICTMENT

       The grand jury charges that:

                                     GENERAL ALLEGATIONS

       1.          At all times relevant to this Indictment, the Islamic Republic of Iran (“Iran”) was a

hostile foreign power with which the United States had no formal diplomatic relations. The U.S.

Secretary of State had designated the Government of Iran a state sponsor of terrorism each year
            Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 2 of 27



since 1984, based upon Iran’s repeated and direct support for acts of international terrorism,

including acts targeting U.S. and allied forces.

       2.       On March 15, 1995, the President issued Executive Order No. 12957, finding that

“the actions and policies of the Government of Iran constitute an unusual and extraordinary threat

to the national security, foreign policy, and economy of the United States” and declaring “a

national emergency to deal with that threat.” Executive Order No. 12957, as expanded and

continued by Executive Orders Nos. 12959 and 13059, was in effect at all times relevant to this

Indictment.

       3.       On September 23, 2001, the President issued Executive Order No. 13224, finding

that “grave acts of terrorism and threats of terrorism committed by foreign terrorists . . . constitute

an unusual and extraordinary threat to the national security, foreign policy, and economy of the

United States,” and declaring a “national emergency to deal with that threat.”

       4.       On October 25, 2007, the U.S. Department of the Treasury, Office of Foreign

Assets Control (OFAC), designated the Islamic Revolutionary Guard Corps (IRGC)–Qods Force

(IRGC-QF) under the Global Terrorism Sanctions Regulations (GTSR). The IRGC is a branch of

Iran's armed forces founded after the 1979 Revolution in April 1979 by order of the Ayatollah

Khomeini.

       5.       The IRGC-QF was responsible for, among other things, conducting unconventional

warfare and intelligence activities outside Iran, including assassinations and cyber-related attacks.

The IRGC-QF was designated by OFAC because it had provided material support to the Taliban,

Lebanese Hizballah, Hamas, Palestinian Islamic Jihad, and the Popular Front for the Liberation of

Palestine-General Command. In its public designation, OFAC specifically found that the IRGC-

QF was the Iranian regime’s primary instrument for providing lethal support to the Taliban and



                                                      2
            Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 3 of 27



selecting Iraqi Shi’a militants to target and kill members of the U.S. military as well as innocent

civilians in Iraq and Afghanistan.

       6.       On October 13, 2017, OFAC designated the IRGC for its activities in support of

the IRGC-QF. The IRGC, which is the parent organization of IRGC-QF, undertakes to assist in,

sponsor, and provide financial, material, and technological support for the IRGC-QF. The IRGC

also provides support to a number of terrorist groups, including Hizballah and Hamas, as well as

the Taliban.

       7.       The U.S. Air Force Office of Special Investigation (AFOSI) conducted

counterintelligence investigations and operations both domestically and overseas in coordination

with the larger U.S. intelligence community (USIC). AFOSI defined “counterintelligence” as

information gathered, and activities conducted, to identify, deceive, exploit, disrupt, or protect

against espionage, other intelligence activities, sabotage, or assassinations conducted for or on

behalf of foreign powers, organizations or persons or their agents, or international terrorist

organizations or activities.

       8.       Executive Order 13526 and its predecessor orders establish that information in any

form that (1) is owned by, produced by or for, or under the control of the United States government,

and (2) falls within any of the categories set forth in the order, to include intelligence sources or

methods; cryptology; military plans; vulnerabilities or capabilities of systems, installations,

projects or plans relating to the national security; and foreign relations or foreign activities of the

United States, including confidential sources, may be classified by an original classification

authority whenever the unauthorized disclosure of the information could be expected to result in

damage to the national security of the United States. Where such damage would be “serious,” the




                                                      3
            Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 4 of 27



information may be classified as SECRET. Where such damage would be “exceptionally grave,”

the information may be classified as TOP SECRET.

       9.       Access to classified information at any level may be further restricted through

compartmentation in SENSITIVE COMPARTMENTED INFORMATION (SCI) categories or

through the implementation of a Special Access Program (SAP).

                                            Definitions

       10.      A “defector” is a person who has abandoned his or her country or cause in favor of

an opposing one.

       11.      A “spotter and assessor” works on behalf of a country’s intelligence service,

identifying persons who may have access to the intelligence and counterintelligence services of an

opposing country and determining the potential value of such persons as sources.

       12.      “Bona fides,” as used in the context of intelligence activity, are evidence of a

potential spy’s good faith or genuineness.        The term may also refer to that individual’s

qualifications or achievements.

       13.      As defined by AFOSI, the term “target package” is a document, or set of

documents, assembled to enable an intelligence or military unit to find, fix, track, and neutralize a

threat. A human target package includes information collected about an individual, such as the

official position of the individual, an analysis of personal vulnerabilities or other opportunities to

exploit the individual, and confirmation of the identity and location of the individual. Finally, a

target package recommends a neutralization plan, which may include apprehension, recruitment,

cyber exploitation, or capture/kill operations.




                                                      4
          Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 5 of 27



       14.     “Human intelligence” (HUMINT) is defined as intelligence information gathered

from human sources. Intelligence assets and counterintelligence officers have lost their lives

collecting HUMINT.

       15.     “Malware” is malicious computer software intended to cause the victim computer

to behave in a manner inconsistent with the intention of the owner or user of the victim computer,

usually unbeknownst to that person, including capturing a target’s keystrokes, accessing a

computer’s web camera, and monitoring other computer activity.

       16.     “Spearphishing” messages are typically designed to resemble emails from

trustworthy senders, and to encourage the recipient to open attached files or click on hyperlinks in

the messages. Some spearphishing emails attach or link to files that, once opened or downloaded,

install “malware”—malicious code or programs—that provide unauthorized access to the

recipient's computer. Other spearphishing emails lure the recipient into providing valid login

credentials to his or her account(s), thereby allowing the senders to bypass normal authentication

procedures.

                           The Defendants and Other Key Individuals

                                           Monica Witt

       17.     At all times relevant to this Indictment, Defendant MONICA ELFRIEDE WITT,

also known as Fatemah Zahra, also known as Narges Witt (hereinafter referred to as WITT), a

United States citizen, was a former active duty U.S. Air Force Intelligence Specialist and Special

Agent of the AFOSI, who entered on duty in or around August 1997 and served continuously until

in or around March 2008.

       18.     On entering active duty and again upon assuming the role of Special Agent, WITT

swore the following oath: “I will support and defend the constitution of the United States against



                                                     5
          Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 6 of 27



all enemies foreign and domestic; that I will bear true faith and allegiance to the same; that I take

this oath freely, without any mental reservation or purpose of evasion; and that I will well and

faithfully discharge the duties of the office on which I am about to enter, So help me God.”

       19.       WITT was granted access to SECRET and TOP SECRET national defense

information relating to the foreign intelligence and counterintelligence of the United States,

including HUMINT containing the true names of intelligence sources and clandestine agents of

the USIC.

       20.       From in or around February 1998 to in or around April 1999, WITT was assigned

to the U.S. Defense Language Institute in Monterey, California, where she undertook training in

Persian Farsi.

       21.       From in or around May 1999 to in or around November 2003, WITT deployed to

several overseas locations in order to conduct classified missions collecting signals intelligence,

or SIGINT, involving adversaries of the United States.

       22.       From in or around November 2003 to in or around March 2008, WITT was

assigned as an AFOSI Special Agent criminal investigator and counterintelligence officer.

       23.        As an AFOSI counterintelligence officer, WITT was deployed to locations in the

Middle East to conduct classified operations.

       24.       As an AFOSI Special Agent, WITT was granted access to a SAP that housed

classified information, including details of ongoing counterintelligence operations, true names of

sources, and the identities of U.S. agents involved in the recruitment of those sources.

       25.       This SAP was known within the USIC by a code name. The code name allowed

agents to communicate in the open without disclosing the true nature of their operations. At all




                                                     6
          Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 7 of 27



times relevant to this Indictment, the SAP was known by two successive code names, which are

referred to in this Indictment as “PROJECT A” and “PROJECT B.”

       26.     From in or around March 2008 until in or around August 2010, WITT was

employed as a U.S. government contractor, during which she acted as the AFOSI Desk Officer for

PROJECT A/PROJECT B.

       27.     WITT held a TOP SECRET/SCI security clearance continuously from the time she

joined the U.S Air Force in 1997 until she terminated her employment as a contractor with the

USIC in or around August 2010. WITT passed all appropriate security evaluations, including

background investigations at regular intervals and other protocols designed to detect whether she

posed a risk to the national security. As a result, WITT was granted access to a variety of programs

classified at the SECRET and TOP SECRET levels. Specifically:

               a.      On or about November 29, 1999, WITT signed a “Classified Information

       Nondisclosure Agreement” in which she acknowledged that:

                       Intending to be legally bound, I hereby accept the obligations
                       contained in this Agreement in consideration of my being
                       granted access to classified information. . . . I understand and
                       accept that by being granted access to classified information,
                       special confidence and trust shall be placed in me by the
                       United States Government.

                       I have been advised that the unauthorized disclosure,
                       unauthorized retention, or negligent handling of classified
                       information by me could cause damage or irreparable injury
                       to the United States or could be used to advantage by a
                       foreign nation.

                       I have been advised than any unauthorized disclosure of
                       classified information by me may constitute a violation, or
                       violations of United States criminal laws, including the
                       provisions of Section 794[,] Title 18, United States Code,
                       and provisions of the Intelligence Identities Protection Act
                       of 1982.



                                                      7
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 8 of 27



               b.     On at least twelve other occasions during her work on behalf of the United

       States, WITT signed various iterations of classified information nondisclosure

       agreements.    In these agreements, she acknowledged that she had received security

       briefings and understood that disclosure of the classified information she acquired could

       place human life in jeopardy. She also pledged that she would “never divulge such

       information, in any form or any manner, to anyone who is not authorized to receive it,

       without prior written authorization from an appropriate official of the United States

       Government.”

               c.     In or around October 2004, WITT signed and attested to a “Sensitive

       Compartmented Information Nondisclosure Agreement” for a compartment designated

       “HCS.” HCS stands for HUMINT control system, and denotes, among other things,

       classified information that included the identities and locations of human beings who are

       clandestinely assisting the United States and its allies against a hostile foreign threat.

               d.     In or around November 2008, WITT again pledged secrecy to the United

       States by signing a “Special Access Program Indoctrination Agreement,” which allowed

       WITT to be granted access to the TOP SECRET, or highest, level of the

       PROJECT A/PROJECT B SAP. Information protected under the SAP may be classified

       at the SECRET or TOP SECRET level depending on the severity of damage to the United

       States that could be expected to accrue if the information is divulged.

                                            Individual A

       28.     At all times relevant to this Indictment, Individual A, a dual United States-Iranian

citizen, whose identity is known to the grand jury, resided primarily in Iran. As described below,




                                                      8
          Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 9 of 27



Individual A engaged in acts consistent with serving as a spotter and assessor on behalf of the

Iranian intelligence services.

                                     Iranian Cyber Conspirators

        29.    At    all   times    relevant   to   this   Indictment,   Defendants     MOJTABA

MASOUMPOUR, BEHZAD MESRI, HOSSEIN PARVAR, and MOHAMAD PARYAR, and

other individuals whose identities are known and unknown to the grand jury (hereinafter referred

to collectively as the “Cyber Conspirators”), were nationals of Iran, lived and worked in Iran, and

were leaders, employees, and contactors of, or otherwise associated with, a corporate entity in

Tehran, Iran (hereinafter referred to as the “Iranian entity”), the identity of which is known to the

United States and which conducted malicious computer intrusions on behalf of the IRGC.

                                 U.S. Government Agents 1 through 8

        30.    U.S. government employees (hereinafter referred to as “USG Agents”) 1 through 8

are current or former Special Agents, counterintelligence analysts and other USIC employees who

were co-workers or colleagues of WITT, as described herein.

        31.    USG Agents 1 and 2 worked with WITT in WITT’s position relating to PROJECT

A/PROJECT B.

        32.    USG Agents 3 and 5 worked with WITT during WITT’s tenure with the U.S.

government in the United States.

        33.    USG Agents 4 and 6 worked with WITT during WITT’s deployment in the Middle

East.

        34.    USG Agent 7 served in a leadership role during WITT’s tenure with the U.S.

government.

        35.    USG Agent 8 attended training with WITT and interacted with WITT.



                                                      9
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 10 of 27



                                     Jurisdiction and Venue

       36.     Acts referred to in each count of the Indictment were begun and committed in Iran

and elsewhere outside the jurisdiction of any particular State or district but within the

extraterritorial jurisdiction of the United States. Pursuant to Title 18, United States Code, Section

3239, Counts One through Three are within the venue of the United States District Court for the

District of Columbia and, pursuant to Title 18, United States Code, Section 3238, Counts Four

through Seven are within the venue of the United States District Court for the District of Columbia.




                                                     10
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 11 of 27



                                        COUNT ONE
                    (Conspiracy to Deliver National Defense Information to
                         Representatives of a Foreign Government)

        37.     The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment.

        38.     From in or around January 2012 to in or around May 2015, in Iran, and elsewhere

outside the jurisdiction of any particular State or district, defendant MONICA ELFRIEDE WITT

did knowingly and unlawfully combine, confederate, and agree with other persons, both known

and unknown to the grand jury, including officers of the IRGC, to knowingly and unlawfully

communicate, deliver, and transmit to a foreign government, specifically Iran, and to that foreign

government’s representatives, officers, and agents, directly and indirectly, documents and

information relating to the national defense of the United States, with the intent and reason to

believe that the same would be used to the injury of the United States and to the advantage of Iran,

in violation of Title 18, United States Code, Section 794(a).

                    Ways, Manner, and Means of the Espionage Conspiracy

        39.     It was a part of the conspiracy that WITT did through her position as a Special

Agent with the AFOSI gain access to classified information relating to the national defense.

        40.     It was further part of the conspiracy that WITT did travel to Iran, where she

publicly identified herself as a U.S. military veteran.

        41.     It was further part of the conspiracy that WITT did travel to Iran, where she met

with representatives of the IRGC and identified herself as a veteran of the U.S. military who

desired to defect to Iran.




                                                     11
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 12 of 27



       42.     It was further part of the conspiracy that WITT did make efforts to provide her

bona fides to representatives of the IRGC in order to establish her ability and willingness to

disclose U.S. national defense information to the Government of Iran.

       43.     It was further part of the conspiracy that WITT did conduct research for the

purpose of creating target packages against U.S. counterintelligence agents, and did create such

packages in order to enable the Government of Iran to target U.S. counterintelligence agents.

       44.     It was further part of the conspiracy that WITT did disclose information relating to

the national defense of the United States to Iranian government officials.

                                           Overt Acts

       45.     In furtherance of the conspiracy and to effect the object thereof, WITT and other

unindicted co-conspirators, whose identities are known and unknown to the grand jury, did commit

the following overt acts:

               a.      In or around February 2012, WITT traveled to Iran for the purpose of

       attending the New Horizon Organization’s “Hollywoodism” conference, an IRGC-

       sponsored event aimed at condemning American moral standards and promoting anti-U.S.

       propaganda.

               b.      In or around February 2012, WITT appeared in one or more videos in

       which she was identified as a U.S. veteran and made statements that were critical of the

       U.S. government, knowing these videos would be broadcast by Iranian media outlets.

               c.      In or around February 2012, co-conspirators did cause to be broadcast on

       Iranian television a ceremony during which WITT converted to Islam.

               d.      On or about May 25, 2012, WITT was warned by Federal Bureau of

       Investigation (FBI) Special Agents that she was a target for recruitment by Iranian



                                                    12
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 13 of 27



intelligence services. In response, WITT stated that if she ever returned to Iran she would

refuse to provide any information pertaining to her work with AFOSI.

       e.      In or around June 2012, Individual A traveled to the United States and hired

WITT to work as her assistant in connection with the filming of an anti-American

propaganda film that was later aired in Iran.

       f.      In or around February 2013, WITT again traveled to Iran to attend another

“Hollywoodism” conference.

       g.      In or around February 2013, WITT met with members of the IRGC and

identified herself as a U.S. veteran who was critical of the U.S. military and who desired

to emigrate to Iran.

       h.      In or around February 2013, while in Iran, WITT appeared in one or more

videos in which she was identified as a U.S. veteran and made statements that were critical

of the U.S. government, knowing these videos would be broadcast by Iranian media outlets.

       i.      Between in or around July 2012 and in or around August 2013, WITT

communicated regularly with Individual A.

       j.      On or about October 17, 2012, Individual A wrote to WITT, “should i thank

the sec of defense . . u were well trained.” In response, WITT wrote, “LOL thank the sec

of defense? For me? Well, I loved the work, and I am endeavoring to put the training I

received to good use instead of evil.  Thanks for giving me the opportunity.”

       k.      On or about June 23, 2013, WITT wrote to Individual A, stating, “If all else

fails, I just may go public with a program and do like Snowden :)”

       l.      On or about June 30, 2013, WITT wrote to Individual A that she had gone

to the Iranian embassy in Kabul, Afghanistan, and “told all.” WITT continued, “They are



                                            13
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 14 of 27



going to get back to me on if they can help me very soon before I leave. I told them I am

down to little choices and will be traveling to other areas to request assistance.”

        m.      On or about July 1, 2013, Individual A wrote to WITT, “I was talking to

people until about 2 in the morning about your case. I have several different channels

working on it, but to be honest with one of them, he said they got suspicious that on one

hand, you said u had no money and on the other hand u r going from country to country.”

That same day, WITT replied, “:( Grrr………..No matter what, they are just going to be

suspicious, right? . . . I just hope I have better luck with Russia at this point. I am starting

to get frustrated at the level of Iranian suspicion.”

        n.      On or about July 3, 2013, WITT wrote Individual A, “I think I can slip into

Russia quietly if they help me and then I can contact wikileaks from there without

disclosing my location.”

        o.      On or about July 30, 2013, Individual A wrote, “MONICA ARE YOU

THERE????. . .The name of the [Iranian] ambassador is Mr. Shehr Doost. His mobile is

009929 196[xxxxx]. Right now he is not in Dushanbe, but you are to call him at 7pm and

then go and see him. When you call him on the phone just say that you are the one who is

suppose (sic) to see him today for a visa and that’s it.” In response, on or about July 31,

2013, WITT wrote to Individual A, “Okay. Quick update. They are giving me money to

head to Dubai. I will wait to get the approval there and get it from the embassy in Dubai.

They are so kind…even taking me to the airport.”

        p.      On or about August 12, 2013, Individual A wrote to WITT, “Well I am

looking into the Turkey situation . . . . This has been a difficult situation, one because of

the timing, a change in governments here, and two because of your personal situation



                                              14
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 15 of 27



(history).” WITT responded, “I am a little nervous, though, when it comes to Turkey as it

is an extradition country. . . . If it weren’t for my “history” I suppose I wouldn’t require

asylum[.]”

       q.      On or about August 25, 2013, WITT sent an email to Individual A

containing WITT’s bona fides, entitled, “My Bio and Job History.” Attached to the email

was a typewritten narrative of WITT’s bona fides and “conversion narrative,” as well as a

chronological listing of her work history and a copy of her “Certificate of Release or

Discharge From Active Duty,” Form DD 214. Approximately nine minutes later, on

August 25, 2013, Individual A forwarded the above-described email and its attachments,

without comment, to an email address associated with Iran.

       r.      Between in or around July 2013 and on or about August 28, 2013, WITT

conducted multiple searches on Facebook for the names of her former fellow

counterintelligence agents, including USG Agent 1, and the spouse of USG Agent 3.

       s.      On or about August 28, 2013, WITT wrote to Individual A that she was

about to board her flight from Dubai to Tehran, stating, “I’m signing off and heading out!

Coming home .”

       t.      On or about August 28, 2013, WITT defected to Iran.

       u.      Beginning on or about August 28, 2013, Iranian government officials

provided WITT with goods and services, including housing and computer equipment, in

order to facilitate her work on behalf of the Government of Iran.

       v.      Beginning on or about August 28, 2013, WITT disclosed to Iranian

government officials the code name and mission of a U.S. Department of Defense SAP, to




                                            15
       Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 16 of 27



      wit: the fact that PROJECT A/PROJECT B involved U.S. intelligence operations against

      a specific target, which information was classified SECRET.

             w.      Between in or around January 2014 and in or around May 2015, WITT

      conducted multiple Facebook searches for USG Agents using Facebook accounts

      registered to various fictitious individuals.

             x.      Between in or around January 2014 and in or around May 2015, WITT

      created target packages for use by Iran against USG Agents, including USIC

      counterintelligence officers.

             y.      Between in or around January 2014 and in or around May 2015, WITT

      disclosed the true name of USG Agent 1, and the fact that USG Agent 1 conducted

      counterintelligence activities against a specific target, which information was classified

      SECRET.

(Conspiracy to Transmit National Defense Information to a Representative of a Foreign
Government, in violation of Title 18 United States Code Section 794(c))




                                                      16
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 17 of 27



                                       COUNT TWO
                         (Delivering National Defense Information to
                          Representatives of a Foreign Government)

       46.     The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment and paragraphs 38-45 of Count One.

       47.     Between in or around August 2013 and in or around December 2013, in Iran and

elsewhere out of the jurisdiction of any particular State or district, defendant MONICA

ELFRIEDE WITT, with the intent and reason to believe that it was to be used to the injury of the

United States and to the advantage of a foreign government, specifically Iran, did knowingly and

unlawfully communicate, deliver, and transmit, and attempt to communicate, deliver, and transmit

to a foreign government, specifically Iran, and to representatives, officers, agents, and employees

thereof, directly and indirectly, information relating to the national defense of the United States,

specifically the codename and mission of a U.S. Department of Defense SAP, to wit: the fact that

PROJECT A/PROJECT B involved U.S. intelligence operations against a specific target, which

information was classified SECRET.

(Communication or Transmission to Representatives, Officers and Employees of a Foreign
Government, With Intent That it Be Used to the Injury of the United States or to the
Advantage of a Foreign Nation, Information Relating to the National Defense, in violation of
Title 18, United States Code, Section 794(a))




                                                    17
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 18 of 27



                                       COUNT THREE
                          (Delivering National Defense Information to
                           Representatives of a Foreign Government)

       48.     The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment and paragraphs 38-45 of Count One.

       49.     Between in or around August 2013 and in or around May 2015, in Iran and

elsewhere out of the jurisdiction of any State or district, defendant MONICA ELFRIEDE WITT,

with the intent and reason to believe that it was to be used to the injury of the United States and to

the advantage of a foreign government, specifically Iran, did knowingly and unlawfully

communicate, deliver, and transmit, and attempt to communicate, deliver, and transmit to a foreign

government, specifically Iran, and to representatives, officers, agents, and employees thereof,

directly and indirectly, information relating to the national defense of the United States,

specifically the true name of USG Agent 1, and the fact that USG Agent 1 conducted

counterintelligence activities against a specific target, which information was classified SECRET.

(Communication or Transmission to Representatives, Officers and Employees of a Foreign
Government, With Intent That it Be Used to the Injury of the United States or to the
Advantage of a Foreign Nation, Information Relating to the National Defense, in violation of
Title 18, United States Code, Section 794(a))




                                                     18
           Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 19 of 27



                                           COUNT FOUR
                            (Conspiracy to Commit Computer Intrusions)

          50.   The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment.

          51.   Beginning in or around December 2014, and continuing until at least in or around

May 2015, the Cyber Conspirators, that is, MOJTABA MASOUMPOUR, BEHZAD MESRI,

HOSSEIN PARVAR, and MOHAMAD PARYAR, and other individuals whose identities are

known and unknown to the grand jury, knowingly and intentionally conspired to commit computer

intrusions targeting current and former USG Agents.

                      Ways, Manner, and Means of the Cyber Conspiracy

          52.   It was a part of the conspiracy that the Cyber Conspirators did obtain computer and

online infrastructure, including virtual private servers, email accounts, and social media accounts,

and used this infrastructure to communicate with each other, to contact targets, and to transmit

spearphishing emails and malware.

          53.   It was further part of the conspiracy that the Cyber Conspirators did develop and

obtain malware designed to capture a target’s keystrokes, access a computer’s web camera, and

monitor other computer activity.

          54.   It was further part of the conspiracy that the Cyber Conspirators did use fictitious

and imposter personas to deceive their targets in their communications, and the Cyber Conspirators

did knowingly use, without lawful authority, the names of other true persons, including USG

Agents and persons affiliated with them, to entice targets to engage with the Cyber Conspirators

online.

          55.   It was further part of the conspiracy that, after engaging online with a target, the

Cyber Conspirators would and did send links and attachments that, when accessed by current and

                                                    19
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 20 of 27



former U.S. counterintelligence agents, were designed to deploy malware and establish covert,

persistent access to the recipient’s computer and associated network.

                                            Overt Acts

       56.     In furtherance of the conspiracy and to effect the object thereof, the Cyber

Conspirators did commit the following overt acts:

               a.     On or about December 23, 2014, MESRI registered an Iranian entity, the

       identity of which is known to the United States and which, on behalf of the IRGC,

       conducted computer intrusions against targets inside and outside of the United States.

       MESRI was the chief executive officer of the Iranian entity, which operated in many ways

       like a typical business or organization, in that it disbursed regular salaries, established work

       hours, issued assignments, and employed supervisors and managers whose identities are

       known to the United States.

               b.     Beginning in or around December 2014, MESRI obtained computer

       infrastructure, including virtual private servers, for use in the conspiracy. MESRI obtained

       the infrastructure from an Iranian individual whose identity is known to the United States

       and who had previously provided computer infrastructure to the IRGC. The Cyber

       Conspirators used the infrastructure to test the conspiracy’s malware and gather

       information from target computers or networks.

               c.     In or around December 2014, PARYAR entered into a contract with

       PARVAR and MASOUMPOUR for PARYAR to procure and provide technical support

       for malware used in the conspiracy.




                                                     20
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 21 of 27



                                The “Bella Wood” Persona
       d.       On or about January 5, 2015, the Cyber Conspirators created an email

account, bella.wood87@yahoo.com, and an associated Facebook account in the name of

“Bella Wood.”

       e.       On or about January 5, 2015, the Cyber Conspirators, using the “Bella

Wood” Facebook account, sent a Facebook friend request to USG Agent 2, who accepted

the request. At the time, USG Agent 2 was deployed to Kabul, Afghanistan, as part of a

U.S. Central Command (CENTCOM) Joint Intelligence Unit. While in Afghanistan, USG

Agent 2 accessed Facebook through a U.S. Department of Defense server while using a

U.S. government computer issued by CENTCOM. USG Agent 2 also accessed Facebook

using personal devices that connected to the Internet via wireless networks controlled and

hosted by the U.S. Department of Defense.

       f.       On or about January 9, 2015, the Cyber Conspirators, using the

bella.wood87@yahoo.com account, sent an email to USG Agent 2 that stated: “Hello my

dear . . . invitation card sent to you by email I got this pretty card accept me as a kind

friend.” This email contained a spoofed link that, on its face, purported to take a recipient

to a “pretty card.” Had USG Agent 2 clicked the “pretty card” link, USG Agent 2’s

computer would have been directed not to a greeting card, but to a server controlled by the

Cyber Conspirators. The Cyber Conspirators sent the “pretty card” email to USG Agent 2

utilizing covert tracking software, so that when USG Agent 2 opened the email, the

tracking software allowed the Cyber Conspirators to confirm that USG Agent 2 had opened

the email via a U.S. Department of Defense computer network located in Kabul,

Afghanistan.



                                             21
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 22 of 27



       g.      On or about January 9, 2015, the Cyber Conspirators, using the

bella.wood87@yahoo.com account, sent another email to USG Agent 2 intended to induce

USG Agent 2 to click on certain links. The body of the email stated:

               I’ll send you a file including my photos but u should
               deactivate your anti virus to open it because i designed my
               photos with a photo album software, I hope you enjoy the
               photos i designed for the new year, they should be opened in
               your computer honey.

Although not apparent to the recipient, clicking one of the links in this email would cause

the recipient’s computer to connect to a server controlled by the Cyber Conspirators.

                           The USG Agent 3 Imposter Account

       h.      On or about March 8, 2015, the Cyber Conspirators created an imposter

Facebook account under the true name of USG Agent 3 (hereinafter referred to as the

“Imposter Account”). The Cyber Conspirators designed the Imposter Account using

information and photos taken from a legitimate Facebook account maintained by USG

Agent 3.

       i.      On or about March 15, 2015, the Cyber Conspirators, using the Imposter

Account, sent a Facebook friend request to USG Agent 1, who accepted the request. On

or about the same day, the Imposter Account sent USG Agent 1 a message with an

attachment that appeared by its name to be a .jpg image file. The attachment was in fact a

.zip file containing malware. Had USG Agent 1 opened that file, it would have launched

malware that would have provided the Cyber Conspirators with covert, persistent access

on USG Agent 1’s computer and any associated network.

       j.      On or about March 8, 2015, the Cyber Conspirators, using the Imposter

Account, sent a friend request to USG Agent 4, who, believing the Imposter Account to be

legitimate, accepted the request.
                                            22
 Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 23 of 27



       k.       On or about March 12, 2015, the Cyber Conspirators, using the Imposter

Account, sent a message to USG Agent 4 asking for help opening a photo album that the

Imposter Account claimed would not run on “her” laptop. USG Agent 4, having learned

that the Imposter Account was not legitimate, defriended the account.

       l.       On or about March 10, 2015, the Cyber Conspirators, having designed the

Imposter Account to appear legitimate, caused USG Agent 5 to “friend” the Imposter

Account and, thereafter, to vouch for the Imposter Account by adding it to a private

Facebook group composed primarily of USG Agents. By joining the group, the Cyber

Conspirators obtained greater access to information regarding USG Agents.

       m.       On or about May 10, 2015, the Cyber Conspirators, using the Imposter

Account, sent separate messages to USG Agents 2, 6, 7, and 8. Each of the messages

contained a link that appeared to be associated with an international news outlet, and, in

sending the link, the Cyber Conspirators asked if the article was about the recipient. If

clicked, the link would have directed the recipients to a page controlled by the Cyber

Conspirators.

                                Spearphishing Messages

       n.       On or about May 17, 2015, the Cyber Conspirators designed a “fake email”

message that, on its face, appeared to come from USG Agent 7, with an email address that

contained the true name of USG Agent 7 followed by “@ogn.af.mil,” which is a USG

domain name. The Cyber Conspirators’ purpose in designing this type of fake email was

to deceive recipients into believing that they had received an email from USG Agent 7,

when in fact the message had been sent by the Cyber Conspirators.




                                           23
        Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 24 of 27



             o.     On or about May 22, 2015, the Cyber Conspirators designed another fake

      email that, on its face, appeared to originate from “mail@facebook.com,” with the subject

      “Reset Password,” and a message that was designed to trick the recipient into unwittingly

      providing his or her true Facebook account credentials to the Cyber Conspirators.

(Conspiracy to Commit Computer Intrusions, in violation of Title 18, United States Code,
Sections 371 and 1030)




                                                 24
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 25 of 27



                                     COUNT FIVE
                (Attempt to Commit a Computer Intrusion Causing Damage)

       57.     The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment and paragraphs 51-56 of Count Four.

       58.     From in or around December 2014 to at least in or around May 2015,

MASOUMPOUR, MESRI, PARVAR, and PARYAR, and other individuals whose identities

are known and unknown to the grand jury, aiding and abetting each other and others, without

authorization, knowingly attempted to cause the transmission of programs, information, codes, and

commands, to wit, an attachment that was designed to connect to a server and install malware

capable of establishing covert, persistent access, by MASOUMPOUR, MESRI, PARVAR, and

PARYAR, on the computer and associated network of the intended recipients, who were USG

Agents, and, as a result of such conduct, intentionally attempted to cause damage without

authorization to protected computers, and where the offense did cause and would, if completed,

have caused: loss aggregating at least $5,000 in value to at least one person during a one-year

period from a related course of conduct affecting a protected computer; damage affecting a

computer used by or for an entity of the United States government in furtherance of the

administration of justice, national defense, or national security; and damage affecting at least 10

protected computers during a one-year period.

(Attempt to Commit a Computer Intrusion Causing Damage to a Protected Computer, in
violation of Title 18, United States Code, Sections 1030(a)(5)(A), (c)(4)(B)(i) & (ii) and 2)




                                                    25
         Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 26 of 27



                                     COUNT SIX
             (Attempt to Commit a Computer Intrusion Obtaining Information)

       59.    The grand jury realleges and incorporates by reference the General Allegations set

forth in this Indictment and paragraphs 51-56 of Count Four.

       60.    From in or around December 2014 to at least in or around May 2015,

MASOUMPOUR, MESRI, PARVAR, and PARYAR, and other individuals whose identities

are known and unknown to the grand jury, aiding and abetting each other and others, without

authorization, intentionally attempted to access a computer without authorization, in order to

obtain information from a protected computer, and from a department and agency of the United

States, the value of which information exceeded $5,000.

(Attempt to Commit a Computer Intrusion Obtaining Information From a Protected
Computer, in violation of Title 18, Unites States Code, Sections 1030(a)(2)(B) & (C),
(c)(2)(B)(iii) and 2)




                                                  26
Case 1:19-cr-00043-BAH Document 1 Filed 02/08/19 Page 27 of 27
